15-771
     Wang v. Lynch
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A205 195 228

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of January, two thousand seventeen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            ROSEMARY S. POOLER,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   JUN WANG,
14                   Petitioner,
15
16                   v.                                              15-771
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Richard Tarzia, Belle Mead, N.J.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Kohsei
27                                       Ugumori, Senior Litigation Counsel;
28                                       Nehal H. Kamani, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner Jun Wang, a native and citizen of China, seeks

6    review of a February 24, 2015, decision of the BIA affirming

7    a March 25, 2013, decision of an Immigration Judge (“IJ”)

8    denying Wang’s application for asylum, withholding of removal,

9    and relief under the Convention Against Torture (“CAT”).          In

10   re Jun Wang, No. A205 195 228 (B.I.A. Feb. 24, 2015), aff’g No.

11   A205 195 228 (Immig. Ct. N.Y. City Mar. 25, 2013).       We assume

12   the   parties’   familiarity   with   the   underlying   facts   and

13   procedural history in this case.

14         We have reviewed both the IJ’s and BIA’s decisions.

15   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).      The

16   applicable standards of review are well established.      8 U.S.C.

17   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

18   (2d Cir. 2008).

19         For asylum applications like Wang’s, governed by the REAL

20   ID Act, the agency may, “[c]onsidering the totality of the

21   circumstances,” base a credibility finding on an applicant’s

22   “demeanor, candor, or responsiveness,” and inconsistencies in

23   his statements or documents, “without regard to whether” those
                                    2
1    inconsistencies go “to the heart of the applicant’s claim.”   8

2    U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

3    “We defer . . . to an IJ’s credibility determination unless,

4    from the totality of the circumstances, it is plain that no

5    reasonable fact-finder could make such an adverse credibility

6    ruling.”   Xiu Xia Lin, 534 F.3d at 167.   As discussed below,

7    substantial evidence supports the credibility determination.

8        Initially, we note that Wang does not challenge the

9    agency’s reliance on either his omission from his application

10   of a two-month visit to Cuba or his omission from his testimony

11   that he was beaten with a baton.    These omissions therefore

12   stand as appropriate bases for the credibility determination.

13   See id. at 166-67 & n.3 (“An inconsistency and an omission

14   are . . . functionally equivalent” for credibility purposes);

15   Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues

16   not sufficiently argued in the briefs are considered waived and

17   normally will not be addressed on appeal.”).

18       The adverse credibility determination was also properly

19   based on the inconsistencies concerning where Wang’s father and

20   brother lived.    Xiu Xia Lin, 534 F.3d at 163-64.        Wang

21   testified that his father and brother had lived in the United

22   States for several years and that his father had been denied

23   asylum; however, he stated at his border patrol interview that
                                    3
1    his father lived in China, and he stated at his credible fear

2    interview that his cousin was his only relative living in the

3    United States.      Although these false statements are not

4    material to the asylum claim, they provide further support for

5    the credibility determination.         See Tu Lin v. Gonzales, 446

6 F.3d 395, 402 (2d Cir. 2006) (“[E]ven where an IJ relies on

7    discrepancies or lacunae that, if taken separately, concern

8    matters ‘collateral or ancillary to the claim,’ the cumulative

9    effect   may   nevertheless   be   deemed   consequential   by   the

10   fact-finder.” (internal citation omitted)).

11       Wang does not challenge the agency’s finding that his lack

12   of corroboration further undermined his credibility.             See

13   Norton, 145 F.3d at 117.   And that determination was reasonable

14   because Wang failed to submit letters from his mother in China,

15   his father in the United States, his aunt in China (in whose

16   home he supposedly hid for month), or any fellow parishioners

17   (either in China or in the United States).           Biao Yang v.

18   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (recognizing that

19   “[a]n applicant’s failure to corroborate his . . . testimony

20   may bear on credibility, because the absence of corroboration

21   in general makes an applicant unable to rehabilitate testimony

22   that has already been called into question” or is viewed as

23   suspicious).
                                        4
1        Based on the foregoing inconsistencies, omission, and

2    insufficient corroboration, which call into question both

3    Wang’s claim of past harm and his fear of future harm, the

4    totality   of   the   circumstances   supports   the   credibility

5    determination, which is dispositive of asylum, withholding of

6    removal, and CAT relief.     Xiu Xia Lin, 534 F.3d at 167; Paul

7    v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

8        For the foregoing reasons, the petition for review is

9    DENIED.

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk




                                     5